PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Board of Regents, the University of Texas System
Application No. 16/092,607
Filed: 10 Oct 2018
Patent No. 11,162,945
Issued: 2 Nov 2021
:
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
Docket No. UTSB.P1093US


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed December 30, 2021, requesting that the patent term adjustment determination for the above-identified patent be corrected from 233 days to 247 days. 

On November 2, 2021, the above-identified application issued into U.S. Patent No. 11,162,945. The patent issued with a PTA of 233 days. The PTA of 233 days was based on 285 days of “A” delay plus 22 days of “B” delay, reduced by 74 days of Applicant delay. The present request for redetermination of the patent term adjustment was timely filed within two months of the patent issue date.

The present petition

Patentee asserts that he was improperly assessed Applicant delay of 14 days under 37 CFR 1.704(c)(10) for filing corrected drawings on August 27, 2021, subsequent to a Notice of Allowance mailed June 21, 2021.  

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. § 154(b)(1)(A).  At issue is the number of days of Applicant delay.

Patentee disputes the assessment of 14 days of Applicant delay under 37 CFR 1.704(c)(10) for the corrected drawings filed August 27, 2021, subsequent to the Notice of Allowance mailed June 21, 2021, and in response to a Notice to File Corrected Application Papers mailed            June 30, 2021.  On June 16, 2020, the Office published a Final Rule.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  The rule states that a “paper expressly requested by the USPTO submitted within three months of the date of mailing or 

transmission of the Office action or notice requiring such…paper will not result in a reduction of the patent term adjustment.”  In view thereof, for the corrected drawings filed August 27, 2021, the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 0 days.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
285 + 22 + 0 – 0 – 60 = 247

Conclusion

Patentee is entitled to PTA of two hundred forty-seven (247) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 285 + 22 + 0 – 0 – 60 = 247 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by two hundred forty-seven (247) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction











UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,162,945
		DATED            :  November 2, 2021
		INVENTOR(S) :  Jiang et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 233 days.

      Delete the phrase “by 233 days” and insert – by 247 days--